DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 06/03/2016. It is noted, however, that applicant has not filed a certified copy of the DE102016110350.0 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how “at least one… wire” could have a spherical shape in an expanded state without requiring multiple wires.
Regarding claim 1, the limitation “even against a tissue pressure prevailing t a tissue site to be marked” in unclear. It is not clear how expansion could be possible against a sufficiently hard tissue such as bone.

Regarding claim 13, the independent claim already defined a spherical shape, therefore it in unclear as to how claim 13 could redefine to “an ellipsoid shape” with a width bigger than the length.
Regarding claims 14 and 16, the meaning of the limitation “especially” is unclear and renders the claims indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr (US 2010/0063458 A1).
Regarding claim 1, Barr (‘458) teach a marking device for implantation into a tissue (#124 see Fig. 1), comprising a support structure (#180 see Fig. 1) which is formed by at least one elastic (“elastically deformable” see [0020]) metal wire or a slit tube (see [0028]), is compressible and is self-expanding (see [0027]) and which, in an expanded state, encompasses an interior space (see Fig. 1), wherein the marking device is configured to transform itself on its own from a compressed state (See Fig. 6) into an expanded state (see Fig. 1), even against a tissue pressure prevailing at a tissue site to be 
Regarding claim 4, Barr (‘458) teach the marking device according to claim 1, wherein the wire diameter is less than 0.5 mm, preferably less than or equal to 0.1 mm (see [0027]).
Regarding claim 5, Barr (‘458) teach the marking device according to claim 1, wherein the diameter of the marking device in the expanded state is less than 8 mm, preferably 2.0-4.0 mm (see [0027]).
Regarding claim 6, Barr (‘458) teach the marking device according to claim 1, wherein the diameter of the marking device in the compressed state is less than 3 mm, preferably less than 0.95 mm (see [0027]).
Regarding claim 9, Barr (‘458) teach the marking device according to claim 1, wherein the marking device has no fastening means for the purposes of fixation (see Fig. 1).
Regarding claim 14, Barr (‘458) teach the marking device according to claim 1, wherein the marking device further contains marking features as a supplement to or in addition to the support structure, especially metallic or other radiopaque shaped parts within the support structure (see Fig. 1)
Regarding claim 15, Barr (‘458) teach an implantation system comprising a marking device according to claim 1 and an implantation device comprising a cannula, the marking device being located within the cannula and being able to be moved out of the cannula by actuation of the implantation device (see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2010/0063458 A1) in view of Sirimanne et al. (US 2010/0234726 A1).
Regarding claim 3, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein all wire ends of the support structure are located within the interior space of the marking device. However, Sirimanne et al. (‘726) from the same field of endeavor do teach wherein all wire ends of the support structure are located within the interior space of the marking device (see Fig. 1G). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Sirimanne et al. for the benefit of marking a biopsy cavity.
Regarding claim 7, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the wire consists of or comprises nitinol. However, Sirimanne et al. (‘726) from the same field of endeavor do teach wherein the wire consists of or comprises nitinol (see [0132]). It would be 
Regarding claim 10, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device contains hydrogel, polymer foam or surgical suture material. However, Sirimanne et al. (‘726) from the same field of endeavor do teach wherein the marking device contains hydrogel, polymer foam or surgical suture material (see [0102]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Sirimanne et al. for the benefit of marking a biopsy cavity.
Regarding claim 16, Barr (‘458) teach the implantation system according to claim 15, but fail to explicitly teach wherein the implantation system is configured for use within a vacuum biopsy unit, especially a vacuum biopsy sheath, comprising a cannula having a lateral opening for deploying a marking device. However, Sirimanne et al. (‘726) from the same field of endeavor do teach wherein the implantation system is configured for use within a vacuum biopsy unit, especially a vacuum biopsy sheath, comprising a cannula having a lateral opening for deploying a marking device (see [0159]; and Figs. 9D-9F). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Sirimanne et al. for the benefit of marking a biopsy cavity.
Claims 2, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2010/0063458 A1) in view of Becking et al. (US 2013/0123830 A1).
Regarding claim 2, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the support structure is woven, braided, wound or knitted. However, Becking et al. (‘830) from the same field of endeavor do teach wherein the support structure is woven, braided, wound or knitted (see Fig. 3A). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Becking et al. for the benefit of treating vascular occlusions.

Regarding claim 12, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device has a material layer which encompasses a cavity and is enclosed by the support structure. However, Becking et al. (‘830) from the same field of endeavor do teach wherein the marking device has a material layer which encompasses a cavity and is enclosed by the support structure (#26 and #28 see Fig. 1A; and [0073]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Becking et al. for the benefit of treating vascular occlusions.
Regarding claim 13, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device in the expanded state has a hollow, ellipsoid shape, where the diameter of the marking device, viewed in the radial direction of a cannula implanting the marking device, in the expanded state is larger than the length of the marking device. However, Becking et al. (‘830) from the same field of endeavor do teach wherein the marking device in the expanded state has a hollow, ellipsoid shape, where the diameter of the marking device, viewed in the radial direction of a cannula implanting the marking device, in the expanded state is larger than the length of the marking device (#26 and #28 see Fig. 1A; and [0073]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Becking et al. for the benefit of treating vascular occlusions.
s 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2010/0063458 A1) in view of Zaver et al. (US 2007/0135826 A1).
Regarding claim 8, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device has at least one fastening means for fixing the support structure. However, Zaver et al. (‘826) from the same field of endeavor do teach wherein the marking device has at least one fastening means for fixing the support structure (#118 see Fig.7-7B; and [0079]-[0081]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Zaver et al. for the benefit of assisting in the delivery an implant.
Regarding claim 12, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device has a material layer which encompasses a cavity and is enclosed by the support structure. However, Zaver et al. (‘826) from the same field of endeavor do teach wherein the marking device has a material layer which encompasses a cavity and is enclosed by the support structure (see Fig. 9). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Zaver et al. for the benefit of assisting in the delivery an implant.
Regarding claim 13, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device in the expanded state has a hollow, ellipsoid shape, where the diameter of the marking device, viewed in the radial direction of a cannula implanting the marking device, in the expanded state is larger than the length of the marking device. However, Zaver et al. (‘826) from the same field of endeavor do teach wherein the marking device in the expanded state has a hollow, ellipsoid shape, where the diameter of the marking device, viewed in the radial direction of a cannula implanting the marking device, in the expanded state is larger than the length of the marking device (see Fig. 9). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Zaver et al. for the benefit of assisting in the delivery an implant.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2010/0063458 A1) in view of Quinn et al. (US 2015/0238197 A1).
Regarding claim 11, Barr (‘458) teach the marking device according to claim 1, but fail to explicitly teach wherein the marking device has a membrane which is in contact with the support structure. However, Quinn et al. (‘197) from the same field of endeavor do teach wherein the marking device has a membrane which is in contact with the support structure (#48 see Figs. 4-5; and [0064]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Quinn et al. for the benefit of assisting in the removal of an implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793